Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and supplemental amendment filed on 09/07/2022 following an examiner initiated interview have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment dated 09/07/2022, applicants’ have amended claims 25, 35 and 38 and added new claims 39-41. Thus, amended claims 20-21, 24-25, 29-30, 33-35 and 37-41 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Allowable Subject Matter
Claims 20-21, 24-25, 29-30, 33-35 and 37-41 are allowed.

	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a nucleic acid molecule encoding a fusion protein comprising (i) a fusion moiety comprising the amino acid sequence of SEQ ID NO:1 or an amino acid sequence that is at least 80% identical to SEQ ID NO:1; and (ii) a protein; a nucleic acid molecule encoding a fusion protein, said nucleic acid molecule comprising (i) a polynucleotide comprising the polynucleotide sequence of SEQ ID NO:2 or SEQ ID NO:5, or a polynucleotide sequence that is at least 80% identical to SEQ ID NO:2 or SEQ ID NO:5; and (ii) a polynucleotide encoding a protein…, and a method of producing protein…, as claimed in allowed claims 20-21, 24-25, 29-30, 33-35 and 37-41.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652